COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     ARNOLD D. LACOUR AND                                   §
     KIMBERLY PETTIT,
                                                            §                 No. 08-21-00078-CV
     Appellants,
                                                            §                    Appeal from the
     v.
                                                            §             County Court at Law No. 10
     ANAHI PINEDA AND SERGIO LEYVA,
                                                            §               of Bexar County, Texas 1
     Appellees.
                                                            §                 (TC# 2021CV00084)

                                                            §


                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellants have not filed a brief or a motion for

extension of time, we dismiss the appeal.

           On May 27, 2021, the Clerk of the Court sent the parties a notice that Appellants had not

filed a brief or motion for extension of time. Further, the notice advised the parties of the Court’s

intent to dismiss for want of prosecution unless a party responded showing grounds to continue

the appeal. No response has been received as of this date.


1
    We hear this case on transfer from Fourth Court of Appeals in San Antonio. See TEX.R.APP.P. 41.3.
         This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file a brief in the time prescribed and gives no reasonable explanation for

such failure. TEX.R.APP.P. 38.8(a)(1). Because Appellants failed to file a brief and have not

responded to our inquiries, 2 we dismiss the appeal for want of prosecution pursuant to

TEX.R.APP.P. 38.8(a)(1), 42.3(b), and 42.3(c).



June 29, 2021
                                                      YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




2
  Appellees also filed a motion to dismiss contending that the appeal was moot because no supersedeas bond was filed
and the judgment had already been executed. We asked Appellants for a response to this motion. Appellants did not
respond to this request, either. Because we dismiss this appeal for want of prosecution, we overrule Appellees’ motion
to dismiss as moot.

                                                          2